--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 

 
DEFINITIVE AGREEMENT
 
BETWEEN
 
THE ATWELL GROUP
 
AND
 
CAMELOT ENTERTAINMENT GROUP, INC.
 
APRIL 26, 2010
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
THIS DEFINITIVE AGREEMENT (“Agreement”) is made and entered into this 26th day
of April, 2010, by and between Camelot Entertainment Group, Inc., a Delaware
corporation, its subsidiaries and its affiliates (“Camelot”), on the one hand,
and Robert P. Atwell, an individual residing in California, The Atwell Group, a
group of companies with different domiciles owned by Mr. Atwell, including, but
not limited to, The Atwell Group, Inc., a California corporation, The Atwell
Group, Inc., a Nevada corporation, The Atwell Group, LLC, a Texas limited
liability company, The Atwell Group LLC, a Nevada limited liability company, The
Corporate Solution, Inc., a Nevada corporation, Love Bug Management Corporation,
a Nevada corporation, Eagle Consulting Group, Inc., a Nevada corporation, Eagle
Consulting Group, Inc., a Colorado corporation, and their affiliates, assigns,
predecessors and successors, collectively (“The Atwell Group” or “TAG”), on the
other hand.
 
RECITALS
 
WHEREAS, Camelot had previously entered into agreements with Eagle Consulting
Group (“Eagle”) whereby Eagle agreed to provide certain services and monetary
support, including assisting Camelot in positioning itself to receive financing,
provide securities administrative services, general business consulting, sales
and marketing services and advance monies to Camelot from time to time until
such time as Camelot secured additional sources of financing; and
 
WHEREAS, Eagle assigned all of its rights, title and interest in those
agreements to The Atwell Group; and WHEREAS, Eagle subsequently ceased
operations and is no longer an active company; and
 
WHEREAS, The Atwell Group has provided Camelot with funding from time to time as
necessary per the agreements; and
 
WHEREAS, The Atwell Group provided and continues to provide Camelot with the
necessary funding to retire certain accounts payable as mutually agreed upon;
and
 
WHEREAS, The Atwell Group received twenty per cent (20%) of Camelot’s
outstanding $.0001 par value common stock (“Shares”) on a non-dilutive basis
from time to time for providing funding as described in the agreements; and
 
WHEREAS, Camelot is desirous of entering into a new agreement with The Atwell
Group to provide Camelot with funding and to pay expenses on behalf of Camelot
from time to time as necessary; and
 
WHEREAS, Camelot’s Board of Directors on January 6, 2010 approved new agreement
terms with The Atwell Group to continue to provide funding for Camelot in
exchange for twenty per cent (20%) of Camelot’s outstanding $.0001 par value
common stock (“Shares”) on a non-dilutive basis and other consideration.
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS SPECIFIED HEREIN AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE
OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE WITH EACH OTHER AS FOLLOWS:
 
1.          Incorporation of Recitals. The recitals of this Agreement specified
above, by this reference, are made a part of this Agreement.
 
2.          Ratification of Acts of Camelot. Camelot, by its signature and
delivery of this Agreement, hereby unconditionally and irrevocably consents to,
affirms, confirms, and ratifies each and every action taken by Camelot for the
benefit of Camelot as Camelot’s own act and deed.
 
3.          Ratification of Acts of TAG. TAG, by its signature and delivery of
this Agreement, hereby unconditionally and irrevocably consents to, affirms,
confirms, and ratifies each and every action taken by TAG for the benefit of TAG
as TAG’s own act and deed.
 
4.          Term of Agreement. This Agreement shall be in full force and effect
commencing upon April 26, 2010 and concluding at the close of business on
December 31 2017 (“Term”). The respective duties and obligations of the parties
shall commence on the date specified in the recitals and shall continue until
the close of business on December 31, 2017.

 
2

--------------------------------------------------------------------------------

 

 
In the event that during the Term Camelot’s net worth before taxes exceeds Five
Million Dollars ($5,000,000), TAG may, at its sole option, extend this Agreement
for an additional seven year Term (an “Extension”). In the event that during the
Term, including any Extension(s), Camelot’s net worth before taxes exceeds Ten
Million Dollars ($10,000,000), TAG may, at its sole option, extend this
Agreement, including any Extension(s), for an additional Extension. In the event
that during the Term, including any Extension(s), Camelot’s net worth before
taxes exceeds Twenty Million Dollars ($20,000,000), TAG may, at its sole option,
extend this Agreement, including any extension(s), for an additional Extension.
Notwithstanding anything in this Agreement to the contrary, in the event TAG
exercises its right to extend this Agreement for one or more seven year periods
as defined herein the Extension by TAG of this Agreement shall not in any way
diminish, affect or compromise TAG’ s rights to consideration as specified in
this Agreement, and all terms and conditions of this Agreement shall remain in
effect and in full force throughout the Term and any Extensions.
 
5.           Services. TAG shall make appropriate personnel available to consult
with the Board, the officers of Camelot, and the department heads of the
administrative staff of Camelot, at reasonable times, concerning matters
relating to any issue of importance regarding the business affairs of Camelot,
including, but not limited to, securities administration, general business
consulting, sales and marketing and assisting Camelot in positioning itself to
receive financing.
 
6.           Funding. TAG will provide Camelot with funding as necessary to
assist Camelot with completing its annual audits and annual and quarterly
reports filed under the rules and regulations of the Securities and Exchange
Commission (“SEC”). TAG will advance funds to Camelot or on behalf of Camelot
from time to time as mutually agreed upon to insure the continued viability of
Camelot. TAG will provide Camelot with funding to retire accounts payable as
mutually agreed upon. TAG will also provide Camelot with additional funding as
mutually agreed upon to take care of any on-going obligations. TAG will continue
to provide the funding as described herein until such time as Camelot has enough
funds in its accounts to fund all of its operations for a period of at least
five (5) years, including having the ability to meet all of its obligations,
including, but not limited to, executive salaries, payroll, office rent, legal
and accounting fees, regulatory filing costs, transfer agent costs, travel, web
expenses, phones, internet, debt service and all other operational expenses as
determined by the Board of Directors.
 
7.           Management Authority; Independent Contractor Status. Except for
Robert P. Atwell, TAG shall have no management authority of or for Camelot.
Camelot's officers will conduct the business affairs of Camelot, which affect,
directly or indirectly, the operation of business of Camelot and which arise in
the ordinary course of business. All the members of Camelot's administrative
staff shall be employees of Camelot. TAG shall have no control or charge of the
administrative staff and no control or authority to employ, discharge, direct,
supervise, or control any member of the administrative staff or other employee
of Camelot. It is the intention of Camelot not to confer on TAG any power of
direction, management, supervision, or control of the administrative staff or
other employee of Camelot. Camelot is interested only in the results obtained by
TAG, who shall have the sole control of the manner and means of performing the
Services under this Agreement. Camelot shall not have the right to require TAG
to collect accounts, investigate customer complaints, attend meetings,
periodically report to Camelot, follow prescribed itineraries, keep records of
business transacted, make adjustments, conform to particular policies of
Camelot, or do anything else which would jeopardize the relationship of
independent contractor between Camelot and TAG. Notwithstanding the foregoing,
the parties hereto acknowledge that TAG, upon receipt of the consideration
contemplated herein, and due to related party disclosures, will become an
affiliate of Camelot as defined in the Securities Act of 1933, as amended (the
'Securities Act'), or the Securities Exchange Act of 1934, as amended (the
'Exchange Act')and would remain an affiliate until such time as TAG’s stock
ownership and or change in related party status would thereby necessitate a
change in TAG’s affiliate status.
 
8.           No Power of TAG to Act as Agent. Except for Robert P. Atwell, TAG
shall have no right, power or authority to be, or act, as an agent of Camelot
for any purpose whatsoever. In that regard, TAG shall not attempt or purport to
obligate Camelot to any obligation or agreement.
 
9.           Limited Liability. With regard to the services to be performed by
TAG pursuant to the provisions of this Agreement, TAG shall not be liable to
Camelot, or to any person who may claim any right because of that person’s
relationship with Camelot, for any acts or omissions in the performance of said
services on the part of TAG or on the part of the agents or employees of TAG,
except when said acts or omissions of TAG are due to TAG’s gross negligence. TAG
makes no warranties, representations or guarantees regarding any financing
attempted by Camelot or the eventual effectiveness of the services provided by
TAG. Camelot shall hold TAG and the agents and employees of TAG free and
harmless from any and all obligations, costs, claims, judgements, attorneys
fees, and attachments arising from or growing out of the services rendered to
Camelot pursuant to the provisions of this Agreement or in any way connected
with or relating to the rendering of said services, except when the same shall
arise because of the gross negligence of TAG, and TAG is adjudged to be guilty
of the gross negligence by a court of competent jurisdiction.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
10.             Cash Consideration.
 
a.           TAG shall receive a bonus of $500,000 as additional consideration
for TAG’s original funding of the Company prior to the date hereof; and for
funding its predecessor and first subsidiary, Camelot Films, Inc. prior to March
19, 2003.
 
b.           Camelot shall pay all tax liabilities of TAG upon presentation of
said liabilities to Camelot by TAG subsequent to January 6, 2010 as additional
consideration hereunder.
 
c.           Camelot shall pay certain debts and expenses incurred by TAG
directly and/or indirectly as a result of TAG’s efforts on behalf of Camelot,
including, but not limited to, debts incurred in connection with activities of
Camelot Studio Group. TAG shall use its best efforts to provide a listing of
these debts to Camelot in writing on or before December 31, 2010.
 
11.             Stock Consideration.
 
a.           TAG shall receive twenty per cent (20%) of the outstanding $0.0001
par value common stock of Camelot (“Shares”) on a non-dilutive basis during the
Term. The exact number of Shares and the issuance dates thereof shall be
mutually determined by Camelot and TAG. The Shares will be duly authorized,
fully paid, non-assessable and will contain other customary terms and
conditions, including piggyback registration rights.
 
b.           On or after January 1, 2014, in the event Camelot issues Shares to
third parties other than TAG in the future for cash, acquisitions, technology or
real property, and the value thereof can be audited and verified in a manner
acceptable to TAG, then those specific Shares shall not be included in the
computation of Shares due TAG per Section 11 (a) herein.
 
c.           Camelot and TAG hereby agree and confirm that the effective date of
any issuance of Shares to TAG in connection herewith (“Share Effective Date”)
shall be the earliest of either (i) the date the services in any given calendar
year began; (ii) the date monies are first transferred to or advanced on behalf
of Camelot in accordance with the terms and conditions herein; or (iii) a date
mutually agreed upon by the parties hereto.
 
12.             Options/Warrants.
 
a.           As additional consideration, TAG shall be entitled to receive Two
Million Cashless Options (“Options”) to purchase Shares at a price per share
equal to the average bid price for the Shares during the first three years of
the Term. For each one dollar ($1) increase in the price of Camelot’s stock, TAG
shall be entitled to receive an additional Two Million Options throughout the
Term. The Options will be duly authorized, fully paid and non-assessable and
will contain other customary terms and conditions, including piggyback
registration rights for the underlying Shares. In addition, Camelot shall have
the first right of refusal to purchase the Options from TAG for the current
market value once TAG notifies Camelot that it intends to exercise the Options.
Camelot will have ten (10) business days to exercise this first right of refusal
to purchase the Options at the current market value of the underlying Shares.
For the sole purpose of this Section 12, the current market value shall be
defined as the average trading price of the Shares during the preceding five (5)
days prior to receiving the notification from TAG. In the event Camelot elects
not to exercise this first right of refusal, and subject to applicable laws, TAG
shall be entitled to exercise the sale of shares or Options immediately
thereafter.
 
b.           As additional consideration, TAG shall be entitled to receive Two
Million Cashless Warrants (“Warrants”) to purchase Shares at a price per share
equal to the average bid price for the Shares during the first five years of the
Term. For each one dollar ($1) increase in the price of Camelot’s stock, TAG
shall be entitled to receive an additional Two Million Warrants throughout the
Term. The Warrants will be duly authorized, fully paid and non- assessable and
will contain other customary terms and conditions, including piggyback
registration rights for the underlying Shares. In addition, Camelot shall have
the first right of refusal to purchase the Warrants from TAG for the current
market value once TAG notifies Camelot that it intends to exercise the Warrants.
Camelot will have ten (10) business days to exercise this first right of refusal
to purchase the Warrants at the current market value of the underlying Shares.
For the sole purpose of this Section 12, the current market value shall be
defined as the average trading price of the Shares during the preceding five (5)
days prior to receiving the notification from TAG. In the event Camelot elects
not to exercise this first right of refusal, and subject to applicable laws, TAG
shall be entitled to exercise the sale of shares or Warrants immediately
thereafter.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
13.         Expenses. All expenses incurred by TAG in connection herewith are
covered by the Cash and Stock Consideration provided for in Sections 10 and 11
herein.
 
14.         Payment upon Termination. In the event this Agreement is terminated
due to the expiration of the Term or for any other reason, the terms and
conditions of Section 10, 11, 12 and 13 of this Agreement shall remain in full
force and effect until such time as TAG has been paid in full in accordance
herewith. This Agreement shall be terminated 30 days after written notice of
termination is given by either party at any time after the initial Term,
provided however, that if Camelot shall terminate this Agreement pursuant to
this Section 14 for any reason other than TAG’s material breach of this
Agreement (having given prior notice of, and reasonable opportunity for TAG to
cure, any such breach), Camelot shall issue all cash and Shares due TAG in
connection herewith within five business days of Termination and all Shares
issued to TAG in connection with this Agreement shall be non-dilutive and not
subject to any future reverse or any other type of reverse split of the common
stock by Camelot.
 
15.         Minimum Amount of Service. During the Term, TAG shall devote as much
time to the affairs and goals of Camelot as TAG, with the approval of Camelot,
determines to be necessary or appropriate as long as consultant is being
compensated in manner described herein; TAG may represent, perform services for,
and be employed by, any additional companies or persons as TAG, in TAG’s sole
discretion, determines to be necessary or appropriate.
 
16.         Payment of Fees and Additional Compensation. Notwithstanding
anything to the contrary contained
 
herein, the provisions concerning Camelot’s obligations to pay fees, taxes,
issue warrants, options, stock and pay or reimburse expenses contained herein
will survive any such expiration or termination of this Agreement.
 
17.         Board of Directors. TAG shall be entitled to designate a
representative to fill a minimum of one (1) seat on Camelot’s Board of
Directors. Nothing contained within this paragraph shall diminish or effect the
status of TAG in relationship to Camelot as defined in Section 7, 8 and 9
herein.
 
18.        Camelot to Provide. Camelot will engage counsel and certified public
accountants to assist in the preparation of any and all offering memorandums,
including Private Placement Memorandums, IPO’s and registration documents, who
are experienced, competent and current in matters of securities law and
disclosure requirements. All of the financial statements of Camelot contained in
any offering memorandum will be prepared in accordance with Generally Accepted
Accounting Principles and the latest annual financial statement will have been
audited. The financial information in any offering memorandum and otherwise
available to TAG must demonstrate to the satisfaction of TAG that Camelot will
be able to meet all of its financial responsibilities and will be a going
concern once funding requirements are met. Counsel for Camelot will be required
to give its opinion as to matters normally expected in a securities offering,
including, nut not limited to, due authorization, qualification to do business
and good standing, no litigation, and 10b-5 compliance of the offering
memorandum. All of the terms and conditions of any offering memorandum(s)
prepared, if any, are subject to the approval of TAG and Camelot.
 
19.        Exclusivity. During the term of this Agreement, Camelot shall not
directly or indirectly initiate any discussions, negotiations or other contacts,
or solicit any inquiries or indications, concerning the financing needs of
Camelot with any other party without first notifying TAG and further including
TAG and or TAG’s representative in those discussions, negotiations or other
contacts. Camelot shall promptly furnish TAG with the names of all parties that
Camelot, its directors, officers and its controlling shareholders have conducted
any discussions with, received inquiries from, or had any other contacts with,
prior to the date hereof, concerning an investment or other financing activity
in Camelot and shall promptly inform TAG of the identity of any third party that
subsequently makes any such inquiry or whose interest in a possible investment
in the investment or other financing activity subsequently becomes known to
Camelot.
 

 
 
5

--------------------------------------------------------------------------------

 

 
20.         Change of Control. Any provision of this Agreement to the contrary
notwithstanding, in the event Camelot experiences either a “change in control”
transaction, including, but not limited to, a merger, acquisition or sale of a
controlling interest in Camelot, the terms and conditions of this Agreement
shall remain in effect and in full force, and such action by Camelot shall not
in any way diminish, affect or compromise TAG’s rights, including but not
limited to, all consideration as described in Sections 10, 11, and 12 herein, as
specified in this Agreement.
 
21.         Managing Underwriter. Camelot agrees that in any public offering of
Camelot’s stock undertaken within the term of this Agreement, TAG may designate
the managing underwriter for such offering to whom Camelot has no reasonable
objection, which shall be on such terms and with such compensation to the
underwriter and having such conditions that are acceptable to Camelot.
 
22.         Hold Harmless. Camelot and TAG also mutually agree to indemnify and
hold harmless each party and each of its affiliates, counsel, stockholders,
directors, officers, employees and controlling persons, within the meaning of
Section 15 of the Securities Act of 1933, as amended, or Section 20 of the
Securities Exchange Act of 1934, for any violations of state or federal
securities laws by either party or any of its officers, other employees, agents,
affiliates, counsel, stockholders, directors, and controlling persons.
 
23.         Corporate Documents. Camelot will provide and deliver to TAG all
documents, appraisals, projections, financial data, and other information,
collectively referred to herein as “Information”, reasonably requested by TAG
for the purpose of rendering services hereunder. All Information provided by
Camelot shall be accurate and complete, in all material respects, and Camelot
recognizes and confirms that (a) TAG will use and rely on the Information
without having independently verified all of the same and (b) TAG does not
assume responsibility for the accuracy or completeness of the Information.
 
24.         Corporate Disclosure. Camelot shall use its best efforts to disclose
to TAG all material events and developments that have occurred prior to the date
of this Agreement and that occur subsequent to the date hereof relating to
Camelot’s financial condition, operations or prospects. During the term hereof
Camelot will promptly notify TAG of any material event or development relating
to the financial condition, business operations or business prospects of Camelot
and promptly deliver to TAG copies of all material filings made by Camelot with
any regulatory agency and copies of all press releases issued by Camelot and
make available same for inspection by TAG, prior to the delivery to TAG by
Camelot of same, during regular business hours and upon 24 hours notice by TAG.
 
25.         Confidentiality. TAG agrees to keep confidential all material,
non-public information provided to it by Camelot, except as required by law or
as contemplated by the terms of this Agreement. Notwithstanding anything to the
contrary herein, TAG may disclose non-public information to its agents and
advisors whenever TAG determines that such disclosure is necessary or advisable
to provide the services contemplated hereunder. TAG shall inform all parties who
receive disclosure of non-public information or who have access to such
information of the obligation of confidentiality, and shall inform Camelot of
any disclosure of non-public information to any party other than TAG’s
independent public accountants or attorneys.
 
26.         Advertisements. In the event that TAG finds itself in a position to
make a newsworthy announcement, TAG will have the right to place advertisements
in various media outlets, including, but not limited to, print publications, the
Internet, direct mail, radio, television, satellite, or cable, describing its
services to Camelot hereunder; provided, however, that TAG will submit copies of
such advertisements to Camelot so that Camelot may consent to the form of such
advertisements, which consent shall not be unreasonably withheld or delayed.
 
27.         Failure to act by One Person. Any direction or consultation given or
service performed by one of the persons acting on behalf of TAG, pursuant to the
provisions of this Agreement, shall constitute the direction or consultation or
the performance of service of TAG. If, for any reason, any person acting on
behalf of TAG is unable or unwilling to act or perform pursuant to the
provisions of this Agreement, that event shall not void this Agreement or
diminish its effect, and the performance by any person acting on behalf of TAG
shall constitute full and complete performance of this Agreement on the part of
TAG.
 
28.         Indemnification.
 
a.In addition to the limitation of liability found in Section 9 and the hold
harmless provisions of Section 19 of this Agreement, each party shall save the
other party harmless from and against and shall indemnify the other for any and
all liabilities, losses, costs, expenses, or damages howsoever caused by reason
of any injury (whether to body, property, or personal or business character or
reputation) sustained by any person or to any person or to property by reason of
any act, neglect, default, or omission of a party.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
b.           In the event TAG is sued in any court for damages by reason of
TAG’s relationship with Camelot as a result of any misrepresentation or
misconduct by Camelot, Camelot shall defend that court action (or cause that
court action to be defended), at Camelot’s sole expense and Camelot shall pay
and discharge any judgment that may be rendered in any such court action. In the
event Camelot fails or neglects to defend TAG in any such court action, TAG may
defend such court action and any expenses, including attorney’s fees, which TAG
may pay or incur in defending any such court action and the amount of any
judgment which TAG may be required to pay shall be reimbursed promptly by
Camelot to TAG upon demand therefore by TAG.
 
c.           In the event Camelot is sued in any court for damages by reason of
Camelot’s relationship with TAG as a result of any misrepresentation or
misconduct by TAG, TAG shall defend that court action (or cause that court
action to be defended), at TAG’s sole expense and TAG shall pay and discharge
any judgment that may be rendered in any such court action. In the event TAG
fails or neglects to defend Camelot in any such court action, Camelot may defend
such court action and any expenses, including attorney’s fees, which Camelot may
pay or incur in defending any such court action and the amount of any judgment
which Camelot may be required to pay shall be reimbursed promptly by TAG to
Camelot upon demand therefore by Camelot.
 
d.           Notwithstanding the foregoing, neither party may be indemnified by
the other for acts determined by a court of competent jurisdiction to be the
fault of the indemnified party.
 
29.         Equitable Remedies. As a result of the uniqueness of the services to
be performed by TAG for Camelot, and because TAG’s reputation in the community
may be affected by the financial success or failure of Camelot, in addition to
the other rights and remedies that TAG may have for a breach of this Agreement,
TAG shall have the right to enforce this Agreement, in all of its provisions,
specific performance, or other relief in a court or equity.
 
30.         TAG’s Representatives. TAG shall have the right to appoint or
otherwise designate suitable and desirable employees, agents and representatives
(“TAG’s Representatives”). TAG shall be solely responsible for TAG’s
Representatives and their acts. TAG’s Representatives shall be at TAG’s own
risk, expense and supervision, and TAG’s Representatives shall not have any
claim against Camelot for salaries, commissions, items of cost, or other form of
compensation or reimbursement. TAG represents, warrants, and covenants that
TAG’s Representatives shall be subordinate to TAG and subject to each and all of
the terms, provisions and conditions applying to TAG specified in this
Agreement.
 
31.         Recovery of Litigation Costs. If any legal or equitable action or
other proceeding is commenced for the enforcement or interpretation of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation regarding any of the provisions of this Agreement, the
successful or prevailing party in such action or proceeding shall be entitled to
recover reasonable attorneys’ fees and all costs incurred in such action or
proceeding, in addition to any other relief to which such party may be entitled.
 
32.         Governmental Rules and Regulations. The provisions of this Agreement
are subject to any and all present and future orders, rules and regulations of
any duly constituted authority having jurisdiction of the relationship
contemplated by the provisions of this Agreement.
 
33.         Notices. All notices, requests, demands or other communications
pursuant to this Agreement shall be in writing or by telex or facsimile
transmission and shall be deemed to have been duly given (i) on the date of
service, if delivered in person or by telex or facsimile transmission (with the
telex or facsimile confirmation of transmission receipt acting as confirmation
of service when sent and provided telexed or telecopied notices are also mailed
by first class, certified or registered mail, postage prepaid); or (ii) 48 hours
after mailing by first class, registered or certified mail, postage prepaid, and
properly addressed as follows:
 

 
If to Camelot: 
Camelot Entertainment Group, Inc.
Attn: George Jackson, CFO
8001 Irvine Center Drive, Suite 400
Irvine, CA 92618
Telecopier: 949.643.5504

 
 
 


 
7

--------------------------------------------------------------------------------

 



 
If to TAG: 
The Atwell Group
Attn: Robert Atwell
P.O. Box 7150
Laguna Niguel, CA 92607
Telecopier: 949-643-5504

 
or at such other address as the party affected my designate in a written notice
to such other party in compliance with this paragraph.
 
34.         Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties regarding the subject
matter of this Agreement and specifies all the covenants and agreements between
the parties with respect to that subject matter, and each party acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not specified in this Agreement; and any other agreement, statement or
promise concerning the subject matter specified in this Agreement shall be of no
force or effect in a subsequent modification in writing signed by the party to
be charged.
 
35.         Severability. In the event any part of this Agreement, for any
reason, is determined to be invalid, such determination shall not affect the
validity of any remaining portion of this Agreement, which remaining portion
shall remain in complete force and effect as of this Agreement had been executed
with the invalid portion of this Agreement eliminated. It is hereby declared the
intention of the parties that the parties would have executed the remaining
portion of this Agreement without including any such part, parts or portion
which, for any reason, hereafter my be determined invalid.
 
36.         Captions and Interpretation. Captions of the paragraphs of this
Agreement are for convenience and reference only, and the words contained in
those captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this Agreement. The
language in all parts to this Agreement, in all cases, shall be construed in
accordance with the fair meaning of that language as if that language was
prepared by all parties and not strictly for or against any party.
 
37.         Further Assurances. Each party shall take any and all action
necessary, appropriate or advisable to execute and discharge such party’s
responsibilities and obligations created by the provisions of this Agreement and
to further effectuate, perform and carry out the intents and purposes of this
Agreement and the relationship contemplated by the provision of this Agreement.
 
38.         Number and Gender. Whenever the singular number is used in this
Agreement, and when required by the context, the same shall include the plural,
and vice versa; the masculine gender shall include the feminine and neuter
genders, and vice versa; and the word “person” shall include corporation, firm,
trust, association, governmental authority, municipality, association, sole
proprietorship, joint venture, association, organization, estate, joint stock
company, partnership, or other form of entity.
 
39.         Execution in Counterparts. This Agreement may be prepared in
multiple copies and forwarded to each of the parties for execution. This
Agreement shall become effective when TAG receives a copy or copies of this
Agreement executed by the parties in the names as those names appear at the end
of this Agreement. All of the signatures of the parties may be affixed to one
copy or to separate copies of this Agreement and when all such copies are
received and signed by all the parties, those copies shall constitute one
agreement, which is not otherwise separable or divisible. TAG shall keep all of
such signed copies and shall conform one copy to show all of those signatures
and the dates thereof and shall mail a copy of such conformed copy to each of
the parties within thirty (30) days after the receipt by such counsel of the
last signed copy, and shall cause one such conformed copy to be filed in the
principal office of TAG.
 
40.         Successors and Assigns. This Agreement and each of the provisions of
this Agreement shall obligate and inure to the benefit the heirs, executors,
administrators, successors and assigns of each of the parties; provided,
however, nothing specified in this paragraph shall be a consent to the
assignment or delegation by any party of such party s respective rights and
obligations created by the provisions of this Agreement.
 

 
8

--------------------------------------------------------------------------------

 

 
41.         Reservation of Rights. The failure of any party at any time
hereafter to require strict performance by any other party of any of the
warranties, representations, covenants, terms, conditions and provisions
specified in this Agreement shall not waive, affect or diminish any right of
such failing party to demand strict compliance and performance therewith and
with respect to any other provisions, warranties, terms and conditions specified
in this Agreement. Any waiver of any default not waive or affect any other
default, whether prior or subsequent thereto, and whether the same or of a
different type. None of the representations, warranties, covenants, conditions,
provisions and terms specified in this Agreement shall be deemed to have been
waived by any act or knowledge of either party or such party’s agents, officers
or employees, and any such waiver shall be made only by an instrument in
writing, signed by the waiving party and directed to each non-waiving party
specifying such waiver. Each party reserves such party’s rights to insist upon
strict compliance with the terms, conditions, warranties, obligations,
representations, covenants and provisions of this Agreement at all times.
 
42.         Concurrent Remedies. No right or remedy specified in this Agreement
conferred on or reserved to the parties is exclusive of any other right or
remedy specified in this Agreement or by law or equity provided or permitted;
but each such right and remedy shall be cumulative of, and in addition to, every
other right and remedy specified in this Agreement or now or hereafter existing
at law or in equity or by statute or otherwise, and may be enforced concurrently
therewith or from time to time. The termination of this Agreement for any reason
whatsoever shall not prejudice any right or remedy which either party may have,
either at law, in equity or pursuant to the provisions of this Agreement.
 
43.         Choice of Law and Consent to Jurisdiction. This Agreement shall be
deemed to have been entered into in the County of Orange, State of California,
and all questions concerning the validity, interpretation or performance of any
of the terms, conditions and provisions of this Agreement or of any of the
rights or obligations of the parties shall be governed by, and resolved in
accordance with, the laws of the State of California. Any and all actions or
proceedings, at law or in equity, to enforce or interpret the provisions of this
Agreement shall be litigated in courts having situs within the State of
California, and each party hereby consents expressly to the jurisdiction of any
local, state or federal court located within the County of Orange, State of
California and consents that any service of process in such action or proceeding
may be made by personal service upon such party wherever such party may be then
located, or by certified or registered mail directed to such party at such
party’s last known address.
 
44.         Assignability. Neither party shall sell, assign, transfer, covey or
encumber this Agreement or any right or interest in this Agreement or pursuant
to this Agreement, or suffer or permit any such sale, assignment, transfer or
encumbrance to occur by operation of law without the prior written consent of
the other party. In the event of any sale, assignment, transfer or encumbrance
consented to by such other party, the transferee or such transferee’s legal
representative shall agree with such other party in writing to assume
personally, perform and be obligated by the covenants, obligations, warranties,
representations, terms, conditions and provisions specified in this Agreement.
 
45.         Continuing Provisions. Notwithstanding anything to the contrary
contained herein, the provisions concerning confidentiality, indemnification,
contribution and Camelot’s obligations to pay fees and pay or reimburse expenses
contained herein and in the indemnification provisions hereof will survive any
such expiration or termination of this Agreement.
 
46.         Force Majeure.
 
a.           If any party is rendered unable, completely or partially, by the
occurrence of any event of “force majeure” (hereinafter defined) to perform such
party’s obligations created by the provisions of this Agreement, other that the
obligation to make payments of money, such party shall give to the other party
prompt written notice of the event of “force majeure” with reasonably complete
particulars concerning such event; thereupon, the obligations of the party
giving such notice, so far as those obligations are affected by the event of
“force majeure”, shall be suspended during, but no longer than, the continuance
of the event of “force majeure” The party affected by such event of “force
majeure” shall use all reasonable diligence to resolve, eliminate and terminate
the event of “force majeure” as quickly as practicable.
 
b.          The requirement that an event of “force majeure” shall be remedied
with all reasonable dispatch as herein above specified, shall not require the
settlement of strikes, lockouts or other labor difficulties by the party
involved, contrary to such party’s wishes, and the resolution of any and all
such difficulties shall be handled entirely within the discretion of the party
concerned.

 
9

--------------------------------------------------------------------------------

 

 
c.           The term “force maj eure” as used herein shall be defined as and
mean any act of God, strike, civil disturbance, lockout or other industrial
disturbance, act of the public enemy, war, blockage, public riot, earthquake,
tornado, hurricane, lightening, fire, public demonstration, storm, flood,
explosion, governmental action, governmental delay, restraint or inaction,
unavailability of equipment, and any other cause or event, whether of the kind
enumerated specifically herein, or otherwise, which is not reasonably within the
control of the party claiming such suspension.
 
47.         Definitions. Capitalized terms used in this Agreement are defined
throughout the Agreement. Terms not defined therein shall be given their plain
English meaning; provided, however, that those terms, acronyms and phrases known
in general business which are not defined shall be interpreted in accordance
with their generally accepted general business meaning.
 
48.         Consent to Agreement. By executing this Agreement, each party, for
itself, represents such party has read or caused to be read this Agreement in
all particulars, and consents to the rights, conditions, duties and
responsibilities imposed upon such party as specified in this Agreement.
 
Executed at Irvine, California, effective as of the date specified in the
preamble of this Agreement.
 
 
 
CAMELOT ENTERTAINMENT GROUP, INC.,
 
A Delaware corporation 
 
By:  /s/  Robert P. Atwell                          
Its: President
 
 
 
By:  /s/ George Jackson                          
Its: Secretary
THE ATWELL GROUP
 
on behalf of the individuals and entities
 
By:  /s/  Robert P. Atwell                         
Its: President
 
 
 
By:  /s/ George Jackson                                       
Its: Secretary

 
 
 
 
 
10

--------------------------------------------------------------------------------